department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date date cc intl br3 genin-119040-02 index number dear this is in reply to your letter dated date in which you requested assistance in determining the tax-free recovery_of basis portion of your u n pension in a telephone conversation on date we suggested that you contact the employee_plans actuarial group1 tax_exempt_and_government_entities_division at not a toll-free number for assistance with regard to your worksheet calculations a key component required to complete the simplified_method pension worksheet is knowing the correct investment_in_the_contract amount as defined in sec_72 and sec_72 of the code to assist you in determining whether your employer’s contributions may be included in computing your investment_in_the_contract amount we offer the following general information sec_72 permits an employee to include employer contributions in his investment_in_the_contract amount to the extent that the employer contributions would not have been includible in the employee’s gross_income if they had been paid directly to the employee at the time they were contributed by the employer sec_872 of the code provides that in the case of a nonresident_alien_individual gross_income includes only u s source income which is not effectively connected with the conduct_of_a_trade_or_business within the united_states and income which is effectively connected with the conduct_of_a_trade_or_business within the united_states under sec_862 compensation paid for labor or personal services performed outside the united_states is considered foreign_source_income accordingly in general the gross_income of a nonresident_alien who is not engaged in a u s trade_or_business does not include compensation_for services performed outside the united_states therefore employer contributions made on behalf of a nonresident_alien employee in respect of foreign service may be included in the employee’s investment_in_the_contract for purposes of sec_72 the foregoing is general information provided for your assistance and does not constitute a ruling we hope the information will be helpful to you sincerely barbara a felker chief branch office of the associate chief_counsel international
